F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 9 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    FELIX HERNANDEZ,

                Plaintiff-Appellant,

    v.                                                   No. 01-1087
                                                      (D.C. No. 00-D-23)
    LARRY G. MASSANARI, * Acting                          (D. Colo.)
    Commissioner of the Social Security
    Administration ,

                Defendant-Appellee.


                            ORDER AND JUDGMENT           **




Before TACHA , Chief Judge, SEYMOUR , Circuit Judge, and          BRORBY ,
Senior Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination




*
      On March 29, 2001, Larry G. Massanari became the Acting Commissioner
of Social Security. In accordance with Rule 43(c)(2) of the Federal Rules of
Appellate Procedure, Mr. Massanari is substituted for Kenneth S. Apfel as the
appellee in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Felix Hernandez appeals from the denial of his claim for social

security disability and supplemental security income benefits. We have

jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review the

agency’s decision on the whole record to determine only whether the factual

findings are supported by substantial evidence and the correct legal standards

were applied. Goatcher v. United States Dep’t of Health & Human Servs.      ,

52 F.3d 288, 289 (10th Cir. 1995). We may not reweigh the evidence or

substitute our judgment for that of the agency.   See Kelley v. Chater , 62 F.3d 335,

337 (10th Cir. 1995).

       Plaintiff was born on August 7, 1955. He formerly worked in construction

as a laborer, which required heavy lifting and exertion. On January 27, 1995,

plaintiff injured his back at work while lifting a block of concrete. He alleged

that he became disabled on that date due to spinal injuries and mental

impairments. The administrative law judge (ALJ) rejected plaintiff’s claim that

he suffers any severe mental impairment. Admin. R. at 21. The ALJ decided at

step four that plaintiff retained the residual functional capacity (RFC) to perform

light work, except that he could not lift more than fifteen pounds, should only

occasionally climb, and should avoid moderate exposure to extreme cold and


                                            -2-
hazards. Id. at 24. The ALJ determined that plaintiff’s RFC prevented him from

returning to his past work.   Id. Based on the testimony of a vocational expert,

however, the ALJ decided at step five that there were jobs that plaintiff could

perform with his RFC and that he was not disabled.       Id. at 24-25.

       Plaintiff presented additional evidence of his alleged mental impairments to

the Appeals Council, which the Appeals Council made a part of the administrative

record. Id. at 9. Nevertheless, the Appeals Council denied review,       id. at 7-8, and

the ALJ’s decision is the final agency decision. The district court upheld the

agency’s decision, holding that the additional evidence plaintiff submitted to the

Appeals Council was based on evidence already in the record and it did not

change the outcome of this claim under the analysis of     O’Dell v. Shalala , 44 F.3d

855, 859 (10th Cir. 1994).

       Plaintiff argues on appeal that the district court erred by failing either to

fully review the “overwhelming psychiatric and psychological evidence” or to

remand the case to the agency for the ALJ to perform that review. Appellant’s

Br. at 1. We disagree both that the evidence is overwhelming and that the ALJ

failed to review it.

       The ALJ thoroughly reviewed the evidence of plaintiff’s alleged mental

impairments. See Admin. R. at 16-21, 23. The ALJ observed that although

plaintiff has received mental health treatment and therapy, his treating


                                           -3-
practitioners placed no restrictions on him.         Id. at 20. The ALJ concluded that

plaintiff’s alleged mental impairments were not severe.         Id. at 21. The ALJ

rejected the opinion of Dr. Kirchner that plaintiff is disabled by the combination

of his physical and mental impairments. The ALJ reasoned that Dr. Kirchner,

a psychologist, was not qualified to assess plaintiff’s physical complaints and that

his conclusion that plaintiff is disabled went against the weight of the evidence.

Id. at 20. The ALJ’s reasons for rejecting Dr. Kirchner’s opinion are legitimate.

See 20 C.F.R. § 404.1527, § 416.927. The additional evidence plaintiff presented

to the Appeals Council was a one-page report from Dr. Moses, a psychiatrist, who

relied on and basically echoed Dr. Kirchner’s opinion.          See Admin. R. at 358.

Although plaintiff claims that Dr. Moses was his treating psychiatrist, he does not

point to any other evidence from Dr. Moses to support the doctor’s conclusion

that plaintiff is disabled. Thus, Dr. Moses’ opinion is linked only to

Dr. Kirchner’s opinion, and it was appropriately rejected as cumulative.

       The judgment of the United States District Court for the District of

Colorado is AFFIRMED.


                                                           Entered for the Court



                                                           Stephanie K. Seymour
                                                           Circuit Judge


                                               -4-